Exhibit 10.44

 

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

And 240.24b-2

 

COMMERCIAL SUPPLY AGREEMENT

 

THIS SUPPLY AGREEMENT (the “Agreement”) is entered into as of October 7, 2004
(the “Effective Date”), by and between AMYLIN PHARMACEUTICALS, INC. (“Company”),
having its principal place of business located at 9360 Towne Centre Drive,
Suite 110, San Diego, CA 92121, U.S.A. and CP Pharmaceuticals Ltd.
(“Manufacturer”), having its registered office at Ash Road North, Wrexham
Industrial Estate, Wrexham LL13 9UF, United Kingdom.

 

RECITALS

 

WHEREAS, Manufacturer is in the business of manufacturing pharmaceutical
products;

 

WHEREAS, Company is engaged in research and development of, and intends to
commercialize, pharmaceutical products;

 

WHEREAS, pursuant to the Development Letter Agreement between the parties dated
April 13, 2004 (the “Letter Agreement”), Manufacturer has assisted Company in
the development of a Manufacturing Process for the Product (each as defined
herein) and has supplied the Product to Company for use in clinical
investigations and registration batches to support regulatory filings; and

 

WHEREAS, Company wishes to purchase from Manufacturer, and Manufacturer is
willing to supply to Company, the Product in commercial quantities for
commercial sale on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises contained in this Agreement, the parties hereto agree as follows:

 

1.             Definitions.

 

1.1          “Affiliate” shall mean an entity that, directly or indirectly,
controls, is controlled by or is under common control with a party, where
“control” means the possession, direct or indirect, or the power to direct or
cause the direction of the management or policies of an entity, whether by
ownership of at least 50% of the common stock or voting ownership interest of an
entity, by contract or otherwise; provided, however that the Collaboration
Partner shall not be an Affiliate of Amylin.

 

1.2          “Applicable Laws” shall mean all United States and European
jurisdiction’s federal, state, local and other laws, statutes, rules,
regulations, ordinances, (including any amendments thereto), applicable to the
manufacture and shipment of Product,

 

--------------------------------------------------------------------------------


 

including, without limitation, the applicable regulations and guidance of the
FDA, all applicable EU cGMPs. Extensions to the aforementioned defined
territories shall be the subject of side letters to this Agreement which may be
jointly agreed in good faith from time to time between the Parties.

 

1.3          “Approval Date” shall mean the date the FDA grants final Regulatory
Approval of a Drug Approval Application submitted by the Company for the
Product.

 

1.4          “Batch” shall mean that quantity of units of Product produced from
a single homogeneous mix in a single cycle of manufacture.

 

1.5          “Batch Record” shall mean Manufacturer’s documented procedures for
compounding, filling and packaging Exenatide and/or inactive excipients into
Product as agreed upon by the parties in writing in advance of manufacture of
the applicable Batch.

 

1.6          “Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday
or Friday which is not a bank holiday in San Diego, California or the United
Kingdom.

 

1.7          “Certificate of Analysis” shall mean a signed certificate, issued
by the party providing a pharmaceutical compound or product, attesting to the
nature and/or content, as applicable, of such compound or product.

 

1.8          “cGMP” shall mean current good manufacturing practices as defined
from time to time (a) in regulations promulgated under the FDCA; (b) the
principles and guidelines specified in Chapter II of European Commission
Directive 91/356/EEC, including “the rules governing medicinal products” in the
European Union Volume 4; and (c) laws, rules, or regulations of an applicable
Regulatory Authority at the time of manufacture equivalent to those in (a) and
(b) above.

 

1.9          “Collaboration Partner” shall mean Eli Lilly and Company, with whom
Company has entered into a collaboration arrangement regarding Exenatide, or its
successor.

 

1.10        “Confidential Information” of a party shall mean all data and
information, tangible or intangible, whether in written, graphic, verbal or
electronic form, disclosed by such party to the other party, its employees or
representatives, or developed for or on behalf of such party by the other party
under this Agreement.

 

1.11        “Contaminant” means a substance contained in Product that (i) causes
Product to fail to meet any Product Requirements or (ii) causes Product to be
adulterated within the meaning of the FDCA.

 

1.12        “Control” shall mean, with respect to certain rights, possessing
ownership of or possessing the right to grant a license to such rights.

 

1.13        “Drug Approval Application” shall mean an application for Regulatory
Approval required before commercial sale or use of Product as a drug in a
regulatory jurisdiction.

 

--------------------------------------------------------------------------------


 

1.14        “Exenatide or Exenatide Drug Substance” shall mean a dry powder
preparation containing Exenatide peptide as provided by Company for further
manufacture into Product by Manufacturer.

 

1.15        “Facilities” shall mean the manufacturing plant and offices owned by
Manufacturer and located at Ash Road North, Wrexham Industrial Estate, Wrexham
LL13 9UF, United Kingdom and a storage and distribution facility owned by
Manufacturer and located at Unit B, Spectrum Business Park, Bridge Road South,
Wrexham Industrial Estate, Wrexham LL13 9QA, United Kingdom.

 

1.16        “FDA” shall mean United States Food and Drug Administration or any
successor agency.

 

1.17        “FDCA” shall mean the United States Federal Food Drug and Cosmetics
Act, as amended and all regulations promulgated thereunder, or any successor
laws and regulations thereto

 

1.18        “Fill Date” shall mean that date on which the manufacture of a Batch
is actually completed, notwithstanding the date on which the Batch manufacture
begins.

 

1.19        “Hidden Defect” shall mean a defect that causes Product to fail to
conform to the Specifications or to the warranties provided by Manufacturer
hereunder, which defect is not discoverable upon reasonable physical inspection
and testing performed pursuant to Section 5.3 but is discovered at a later time
(e.g., in the course or as a result of long-term stability studies).

 

1.20        “Manufacturing Process” shall mean the methods, techniques,
processes and procedures developed under the Development Agreement or otherwise
provided to Manufacturer by the Company or its Collaboration Partner with
respect to Product.

 

1.21        “Materials” shall mean raw materials, components, excipients and
other ingredients and packaging materials used in the manufacture and packaging
of Product.

 

1.22        “OUS Country” shall mean any country outside of the United States
and its territories.

 

1.23        “Product” shall mean the finished dosage form of Exenatide, for
injection in cartridge presentation as described in Exhibit B to this Agreement.

 

1.24        “Product Price” shall mean the price for Product set forth in
Exhibit A.

 

1.25        “Product Requirements” shall mean all of the requirements referenced
in Section 8.3 of this Agreement.

 

1.26        “Quality Agreement” shall mean the (Technical) Quality Agreement
among Amylin, Collaboration Partner and Manufacturer dated as of the Effective
Date, which is incorporated into this Agreement by reference and made a part
hereof.

 

--------------------------------------------------------------------------------


 

1.27        “Recall Action” shall have the meaning ascribed to it
in Section 5.4 hereof.

 

1.28        “Regulatory Approval” shall mean any approvals (including
supplements, amendments, pre-marketing and post-marketing approvals, labeling
approval, and pricing and reimbursement approvals), licenses, registrations or
authorizations of any national, supra-national (e.g., the European Commission or
the Council of the European Union), regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, necessary
for the manufacture, distribution, use or sale of Product in a regulatory
jurisdiction.

 

1.29        “Regulatory Authority” shall mean the FDA in the United States or
the MHRA, EMEA or any other the applicable regulatory agency or entity having
the responsibility, jurisdiction, and authority to approve the manufacture, use,
importation, packaging, labeling, marketing, and sale of Product in any
additional country, or any successor body to any of them.

 

1.30        “Specifications” shall mean the regulatory, manufacturing, quality
control and quality assurance procedures, processes, practices, standards,
instructions and any other attributes that the parties agree upon, or that are
otherwise required, in connection with the manufacture of Product, as set forth
on Exhibit B, as amended from time to time by written agreement of the parties
pursuant to Section 2.6.

 

1.31        “Term” shall have the meaning provided in Section 9.1.

 

2.             Purchase and Supply.

 

2.1          Purchase and Supply Agreement.  During the Term, Company agrees to
buy from Manufacturer, and Manufacturer agrees to sell to Company, such
quantities of the Product as may be set forth on purchase orders placed by
Company in accordance with the provisions hereof.

 

2.2          Minimum Orders.  For the time frame beginning on the Effective Date
and ending on the first day of the calendar month after the date of the one year
anniversary of the Approval Date (the “Initial Period”), Company agrees to
purchase Product from Manufacturer in an amount equal to or greater than [***]
([***]) cartridges.  For clarification purposes, cartridges purchased as process
validation batches,  including those for which purchase orders have been
submitted prior to the Effective Date by Company to Manufacturer, will count as
part of the minimum quantity required in the Initial Period.  For the time frame
beginning on the date the Initial Period ends and ending on the one year
anniversary thereof (the “Second Period”), Company agrees to purchase Product
from Manufacturer in an amount equal to or greater than [***] ([***])
cartridges.  For the time frame beginning on the date the Second Period ends and
ending on the one year anniversary thereof (the “Third Period”), Company agrees
to purchase Product from Manufacturer in an amount equal to or greater than
[***] ([***]) cartridges. For the time frame beginning on the date the Third
Period ends and ending on the one year anniversary thereof (the “Fourth
Period”), Company agrees to purchase Product from Manufacturer in an amount
equal to or greater than [***] ([***]) cartridges. For the time frame beginning
on the date the Fourth Period ends and ending on the one year anniversary
thereof (the

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

“Fifth Period” and together with the Initial Period, the Second Period, the
Third Period, and the Fourth Period, the “Purchase Periods”), Company agrees to
purchase Product from Manufacturer in an amount equal to or greater than [***]
([***]) cartridges.  In the event that during any Purchase Period the Company’s
actual purchases of the Product from Manufacturer are less than the minimum
amount specified above for said Purchase Period, Company will pay to
Manufacturer the difference between the amount invoiced to Company for its
actual purchases during the Purchase Period and the amount that would have been
invoiced had Company purchased the minimum amount agreed to for such Purchase
Period; provided, however, (i) Company shall not be obligated to make any such
payments if the Agreement has been terminated, and (ii) the Company shall only
be obligated to pay for Product supplied to the Company pursuant to this
Agreement.  In any given calendar quarter, Company shall order [***]% of the
minimum quantity, plus or minus [***]%, for the Purchase Period in which the
calendar quarter occurs.  Following the Fifth Period, Manufacturer may bid, in
competition with Company’s other manufacturers of the Product, to provide a
greater percentage of Company’s requirements of the Product.  For purposes of
this Section 2.2, a “purchase” shall mean the submission by Company of a firm
purchase order.

 

2.3          Forecasts.  Beginning within seven days of the Approval Date and at
the commencement of every calendar quarter thereafter, Company shall furnish
Manufacturer with non-binding forecasts of [***] Product requirements under this
Agreement for the ensuing [***] ([***]) calendar [***].

 

2.4          Purchase Orders.  Company shall order the Product by submitting
written purchase orders, in Company’s standard form in effect from time to time,
to Manufacturer.  Each purchase order shall specify the quantities of the
Product ordered which shall be in Batch quantities or multiples thereof, the
cartridge size thereof, the desired shipment date for such Product, the pricing,
and any special shipping instructions.  Company shall submit each purchase order
to Manufacturer at least [***] Business days in advance of the desired shipment
date specified in such purchase order. No more than five (5) Business Days
following receipt of each purchase order Manufacturer shall confirm in writing
its acceptance of same and shall advise Company of its planned shipment date and
its designated lot numbers for the Product.  Manufacturer shall make each
shipment of the Product in the quantity, cartridge size and on the shipment date
specified for it on Company’s purchase order, via the mode(s) of transportation
and to the party and destination specified on such purchase order.  Release
samples representing the Manufacturing Process and meeting the requirements set
forth in the Batch Record will be shipped within [***] Business Days after the
actual Fill Date. No later than [***] ([***]) Business days following Company’s
submission of a purchase order Manufacturer shall ship the Product which is the
subject of the purchase order, subject to Section 5.1, and shall supply copies
of the associated documentation as described in the Quality (Technical)
Agreement, including the signed Certificate of Analysis and signed Certificate
of Compliance for the Product.  Any purchase orders for the Product submitted by
Company to Manufacturer shall reference this Agreement and shall be governed
exclusively by the terms contained herein except to the extent set forth in the
following sentence. The terms and conditions of this Agreement shall supersede
any term or condition in any order, confirmation or other document furnished by
Company or Manufacturer that is inconsistent with these terms and conditions,
except to the extent that any term, provision or condition set forth in a
purchase order expressly states that it supersedes any term, provision or
condition of this Agreement, unless it is mutually agreed

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

between the parties hereto.  If purchase orders are issued less than [***]
Business days in advance of the desired shipment date, Manufacturer shall make
commercially reasonable efforts to meet Company’s requirements, however
Manufacturer’s failure to meet such requirements shall not be deemed to be a
breach of this Agreement.  In the event a purchase order is issued less than
[***] ([***]) Business days in advance of the desired shipment date,
Manufacturer shall advise Company within (5) five Business Days whether such
purchase order can be fulfilled by the date requested in the purchase order and
the parties shall agree upon a delivery date of the requested Product.

 

3.             Prices and Payment.

 

3.1          Price.  Company shall pay to Manufacturer the applicable Product
Price for all Product supplied to Company pursuant to this Agreement. All
shipment and delivery costs directly related to Product shipment shall be
invoiced directly to Company. For any additional services requested by Company
via a purchase order and provided by Manufacturer, such as testing or packaging,
Company shall pay the applicable price set forth on Exhibit A hereto provided;
however, Manufacturer shall provide Company a prior written estimate of the
costs for such services.  Company shall pay to Manufacturer the actual,
out-of-pocket costs for any materials for which it has agreed herein to be
responsible to pay.

 

3.2          Invoices.  Upon acceptance by Manufacturer of a purchase order,
Manufacturer shall invoice Company for [***] percent ([***]%) of the estimated
aggregate Product Price for the purchase order plus [***] percent ([***]%) of
the cost, including quality control testing costs, of the raw materials,
components and sundry production items to be used in the manufacture of Product
which is the subject of the purchase order.  The balance of each purchase order
shall be invoiced to Company upon the submission Batch Records duly approved by
Manufacturer to Company for the batches of Product manufactured for such
purchase order.

 

3.3          If, after issuing a Purchase Order to the Manufacturer for
quantities which are in excess of the minimum order quantities defined in
Section 2.2 for that Purchase Period and acceptance by the Manufacturer of such
Purchase Order, but before Manufacturer starts work to manufacture for that
Purchase Order, the Company subsequently cancels or postpones its order, then
Manufacturer shall have the right but not the obligation to charge to Company
[***] percent ([***]%) of the product price (“Cancellation Fee”). If, after
issuing a Purchase Order to the Manufacturer, the Company subsequently cancels
or postpones its order after the Manufacturer has started work to manufacture
for that Purchase Order, the Manufacturer shall be entitled to charge to Company
[***] percent ([***]%) of the Product Price for that Purchase Order.

 

3.4          Time for payments shall be of the essence. The Manufacturer
reserves the right to charge the lesser of either [***]% or the highest
percentage allowed under applicable law, per month on any overdue amount until
the date of payment in full save where part or whole payment is withheld by the
Company on a specific invoice as a result of a genuine dispute over that invoice
or part thereof.

 

3.5          Method of Payment; Currency.  All payments due hereunder to
Manufacturer shall be paid to Manufacturer in [***] not later than [***] ([***])
days following

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

the receipt of the applicable invoice, unless such shipment of Product is
rejected in accordance with the provisions of Section 5.3.  Company shall make
payment by telegraphic transfer to the account number [***] at Lloyds Bank, 53
King Street, Manchester M60 2ES, UK, Sort Code 30-95-42 or to such other account
of Manufacturer designated in writing to Company.  All currency amounts
referenced in this Agreement are to [***].

 

3.6          Effect of Certain Events.  In the event of termination or
expiration of this Agreement, Manufacturer shall provide reasonable assistance
to Company to implement the transfer of manufacturing responsibility for the
Product to Company or its designee.  Such reasonable assistance shall include
transfer of the Manufacturing Process as described in Section 7.6. In the event
of termination of this Agreement by Company pursuant to Section 9.2(a) or (b) or
9.3(c), such reasonable assistance will be provided at Manufacturer’s expense.
In the event of termination of this Agreement pursuant to Section 9.3(b) or
Section 9.4, within [***] days Company shall pay to Manufacturer a sum of [***]
British pounds sterling (£UK[***]) and payment of such amount shall be a full
and final settlement of all obligations of Company pursuant to this Agreement.
In the event of any other termination or expiration of this Agreement, Company
shall pay Manufacturer’s reasonable and documented costs of providing such
assistance.  In the event of termination or expiration of this Agreement,
Manufacturer will promptly return to Company all unused Exenatide provided to
Manufacturer pursuant to Section 4.1 hereof and Materials paid for by Company as
directed by and at the expense of Company.

 

4.             Manufacturing.

 

4.1          Materials.

 

(a)                                  Except as stated in Section 4.1(b),
Manufacturer will obtain any Materials required for the manufacture of the
Product, and shall use commercially reasonable efforts to obtain the best price
for such materials, in reasonable quantities consistent with Company’s most
recent forecast for the Product. Company shall pay the actual, out-of-pocket
cost of the Materials plus the cost of related quality control testing subject
to Sections 3.2 and 3.5. Manufacturer shall store the Materials at no cost to
the Company.  All Materials obtained by Manufacturer pursuant to this
Section 4.1(a) shall meet the specifications stated in the Quality Agreement and
Manufacturer shall order all Materials only from vendors approved in advance by
Company.  Manufacturer shall ensure components, excipients and other materials
required to manufacture the Batch are released for use, in accordance with
Manufacturer’s Quality System and requirements stated in the then current
Quality Agreement, prior to the manufacturing of the Batch.  Company shall
reimburse the Manufacturer all the costs of all the components in stock or on
order on behalf of the Company by the Manufacturer, including QC testing costs
and disposal costs, if such materials become redundant at any time if: (i)
Company or its Collaboration Partner makes a good faith determination not to
continue with the commercialization of Product, (ii) Company terminates this
Agreement according to Section 9.4, (iii) such materials expire due to
insufficient demand for Product, or (iv) such materials become obsolete due to a
change of specification advised by the Company or is Collaboration Partner;
provided, however, Manufacturer shall use commercially reasonable efforts to
either utilize such materials in other areas of its business or to return the
materials, and Company shall not reimburse Manufacturer for any such utilized or
returned materials.  The orders will be placed keeping in view the future
forecasts and delivery lead times. Manufacturer will maintain a safety

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

stock level of at least [***] ([***]) calendar [***] and [***] ([***]) calendar
[***], but no more than [***] ([***]) calendar [***] of approved materials.  For
clarification purposes, safety stock includes materials needed to fulfill
forecasts issued by Company pursuant to Section 2.3.  Manufacturer and Company
will review safety stock levels on a quarterly basis and will mutually agree to
make appropriate changes.

 

(b)           Company shall supply to Manufacturer, free of charge, freight and
duties prepaid and with transportation insurance paid by Company, quantities of
Exenatide sufficient to enable Manufacturer to manufacture the quantities of the
Product ordered by Company.  Exenatide will be sampled according to the Quality
Agreement and held by Manufacturer under appropriate storage conditions until
such time as it is required for manufacture of Product. Manufacturer and Company
agree that in the case of Product manufactured prior to satisfactory completion
of the first [***] commercial full scale batches (including the process
validation batches) of each of the presentations of Product, Manufacturer shall
make commercially reasonable efforts to maximize yields but shall not be held
liable for losses of Exenatide occurring as part of the manufacturing process.
After satisfactory completion of the first [***] commercial full scale batches
of each Product the Parties shall meet to agree a target yield for future
production (Target Yield). The Target Yield shall be defined as [***] percent
([***]%) of the average yield of the [***] batches of each presentations of
Product. For clarity, “satisfactory completion” of a batch will not include a
batch with aberrant results.  All shipments of Exenatide will be accompanied by
a Certificate of Analysis indicating the peptide content of such Exenatide and
such other information as Amylin may specify and is to arrive approximately
[***] days in advance of planned Product manufacture to allow for testing.
Within [***] ([***]) business days of receipt of any Exenatide hereunder,
Manufacturer will verify the quantity and identity of such shipment of Exenatide
according to test methods approved and provided by Company and shall inspect the
Exenatide in accordance with Manufacturer’s incoming material inspection
procedures.  If Manufacturer detects any discrepancies in the Exenatide in
quantity or in the identity based on the identity testing performed,
Manufacturer shall inform Company immediately upon, but no later than [***]
([***]) business days after, having detected such discrepancies.  Manufacturer
shall also inform Company of any obvious damage to the Exenatide or container
received within [***] ([***]) business days of Manufacturer’s receipt thereof. 
Any rejected Exenatide shall be returned at Company’s expense and direction.
Company shall make all final determinations if material is suitable for use in
Product manufacturing.

 

4.2          Manufacture of Product.  Manufacturer will manufacture and store
Product at the Facilities in accordance with the Quality Agreement, the
Specifications, applicable Regulatory Approvals, cGMPs and other Applicable
Laws, as then in effect.  Manufacturer shall not rework any Batch of the Product
without Company’ prior written consent, which consent shall not be unreasonably
withheld.  Manufacturer shall allow an employee of each of Company and
Collaboration Partner (and, with Manufacturer’s prior consent, other persons) to
be present during all manufacturing of the Product. The Manufacturer shall
perform quality control and quality assurance testing to protocols and
procedures agreed in writing between the Parties prior to shipment of Exenatide
Injection to the Company. The Manufacturer shall test a portion of each Batch
manufactured for the Company prior to delivering such Batch to the Company, and
shall provide a certificate of analysis (i) confirming that the Manufacturer
followed the agreed methods for the testing of such Exenatide Injection, (ii)
containing the quality control and quality

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

assurance test results for such Batch and (iii) confirming that such Batch has
been manufactured in accordance with the Batch records and cGMP. The
Manufacturer shall notify the Company immediately of any test failures noted in
the manufacture of Exenatide Injection.

 

4.3          Change in Specifications or Manufacturing Process.

 

(a)                                  Each party shall notify the other in
advance of any proposed changes in Specifications, release testing, stability
testing, packaging, materials, equipment, facilities, processes or procedures
used to manufacture Product under this Agreement.  No changes in Specifications,
release testing, stability testing, packaging or the materials, equipment,
facilities, processes or procedures used to manufacture Product under this
Agreement, except changes required by any applicable Regulatory Authority, will
be made unless the parties have agreed to such changes in writing prior to
adoption of such changes. Any such changes to the Product Specifications,
release testing, stability testing, packaging, materials, equipment, facilities,
processes or procedures used to manufacture Product shall be handled in
accordance with the procedures established in the Quality Agreement, with costs
paid as provided in Section 4.3(b), (c) or (d), as applicable.

 

(b)                                  In the event Company requests any such
changes be made, other than changes described in Section 4.3(d), Manufacturer
shall accommodate Company’s requested changes to the extent technologically
feasible.   If such changes would result in material change in the cost of
manufacture, then in that event the product price may be suitably modified. If
such changes require the purchase of capital equipment, such costs and any
related installation and qualification costs will be to the account of the
Company and such capital equipment shall be owned by the Company.

 

(c)                                  In the event Manufacturer requests any such
changes be made, other than changes described in Section 4.3(d), and such
changes would result in a material increase in Manufacturer’s cost of
manufacture, all costs reasonably required in connection with such changes shall
be paid as mutually agreed by the parties.

 

(d)                                  In the event changes are requested by a
Regulatory Authority or required to bring either of the Facilities into
compliance with Applicable Laws, or additional changes, activities, or
manufacturing is required to bring the manufacturing process into compliance
with Applicable Laws, Specifications or other Product Requirements, Manufacturer
shall accommodate such changes to the extent technologically feasible, and all
costs reasonably required in connection with such changes, activities, or
manufacturing shall be borne by the Manufacturer.  In such an event the product
price may be suitably revised to accommodate such changes

 

4.4          Regulatory Matters.

 

(a)                                  Manufacturer shall provide to Company and
Collaboration Partner such documentation, data and other information relating to
the Facilities, Products, or Manufacturer’s manufacturing processes and
procedures for Product as Company or Collaboration Partner may request for
submission to Regulatory Authorities.

 

--------------------------------------------------------------------------------


 

(b)                                  Company and Collaboration Partner shall be
responsible for all filings necessary for Regulatory Approvals.  The parties
agree that Company shall be the sole and exclusive owner of all right, title and
interest in and to all Drug Approval Applications and Regulatory Approvals
related to the Product in the United States and the Collaboration Partner shall
be the sole and exclusive owner of all right, title and interest in and to all
Drug Approval Applications and Regulatory Approvals related to the Product in
any OUS Country. Manufacturer shall assist Company and Collaboration Partner in
the preparation of all documents necessary to effectuate Company’s and
Collaboration Partners rights in all Drug Approval Applications and Regulatory
Approvals related to the Product and agrees to transfer, effect, confirm,
perfect, record, preserve, protect and enforce all rights, title and interests
transferred hereunder, at the reasonable request and expense of Company.
Manufacturer will use commercially reasonable efforts to assist Company and
Collaboration Partner in obtaining such Regulatory Approvals. For the avoidance
of doubt, Company and Collaboration Partner have sole responsibility for the
content of all Drug Approval Applications.

 

4.5          Compliance with Quality Agreement and Applicable Laws. The parties
shall comply with the terms and conditions of the Quality Agreement.
Manufacturer shall comply with all Applicable Laws with respect to activities
under this Agreement.   Manufacturer represents and warrants to Company that it
has and will maintain during the Term all establishment licenses and permits,
including without limitation health, safety and environmental permits, necessary
for the conduct of Manufacturer’s activities under this Agreement.

 

4.6          Manufacturer Facilities.  Manufacturer warrants and represents that
it has, and will maintain, all licenses, permits and approvals necessary to
fulfill its obligations under this Agreement.  Manufacturer covenants to design
and operate the facilities it uses to manufacture, package, test, or store
Product to successfully pass inspections conducted by regulatory authorities.
Manufacturer agrees to maintain appropriate security measures at its facilities
no less stringent than measures that are customary in the pharmaceutical
industry.

 

4.7          QA Audits. Upon written notice of no less than [***] ([***])
Business Days for routine audits to Manufacturer, Company and Collaboration
Partner shall have the right to have representatives visit the Facilities during
normal business hours to review Manufacturer’s manufacturing operations, assess
its compliance with cGMPs and quality assurance standards, and discuss any
related issues with Manufacturer’s manufacturing and management personnel. 
Manufacturer shall maintain the Facilities in accordance with cGMPs. 
Manufacturer’s failure to correct any cGMP deficiency regarding any aspect of
Manufacturer’s manufacture within a reasonable time period after notice of such
deficiency shall be a material breach of this Agreement. Upon reasonable notice,
the Manufacturer will allow employees of the Company and its Collaboration
Partner access to the Facility, documentation, and personnel to audit and for
observation of the production process and quality control testing of the
Exenatide Injection, disposal of waste and adherence to cGMP requirements and
this Agreement. During such inspections, employees of the Company and its
Collaboration Partner (no. of persons should be restricted to not more than
[***] ([***])) shall have the right to audit any aspect of the Manufacturers
manufacture of Exenatide Injection, and such audit may include, without
limitation, verification of Manufacturers maintenance of drug establishment
registrations with the FDA and other applicable Regulatory Authorities, and
review of conditions and documentation of any aspect of manufacture of Exenatide
Injection.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

4.8          Regulatory Inspections. Manufacturer agrees to permit the FDA and
other Regulatory Authorities to inspect any aspect of Manufacturer’s manufacture
and testing of the Product including, without limitations, any pre-approval
inspection (“PAI”). Manufacturer shall cooperate with Company and Collaboration
Partner, and with any Regulatory Authority, as necessary to facilitate prompt
approvals by such Regulatory Authority of the Manufacturing Process or testing
process for the Product, including preparation and submission of necessary data
relating to the manufacturing or testing processes, including without limitation
any PAI or subsequent inspection. Manufacturer shall notify Company if either or
both of the Facilities are the subject of an inspection by any Regulatory
Authority or any compliance inspection relating to, or that could reasonably be
expected to, affect the manufacture or storage of the Product or its production
at the Facilities. Manufacturer shall provide such notification, by telephone
and fax, as soon as Manufacturer becomes aware of the inspection, but not later
than two (2) Business Days from the time Manufacturer becomes aware of the
inspection. In connection with any such inspection, including without limitation
a PAI, Manufacturer shall allow employees or representatives of each of Company
and Collaboration Partner to be present during the inspection.  Manufacturer
shall allow Company and Collaboration Partner to participate in the formulation
of any response to regulatory inspections or any other issues raised by any
Regulatory Authority related to Product.  Manufacturer will also simultaneously
provide Company with photocopies of any responses provided to any Regulatory
Authority, including, without limitation, responses to any FDA 483 or similar
reports. Manufacturer shall keep Company and Collaboration Partner fully
informed as to any Manufacturer communication with any Regulatory Authority
related to Product.

 

4.9          Investigation of Failed Batch.  Manufacturer shall investigate, and
cooperate fully with Company and Collaboration Partner in investigating any
Batch that fails to meet the Product Requirements or that incurs a significant
deviation from expected Manufacturing Process.  Manufacturer shall keep Company
informed of the status of any investigation and, upon completion of the
investigation, shall provide Company and Collaboration Partner with a final
written report describing the cause of the failure or deviation and summarizing
the results of the investigation.

 

4.10        Documentation.    Manufacturer shall keep complete, accurate and
authentic accounts, notes, data and records of the work performed under this
Agreement, including, without limitation, master production and control records
and Product complaint files, in accordance with Applicable Laws.  In addition,
Manufacturer shall retain and store samples of each Batch only as required by
Applicable Laws.  The sample size shall be twice the size necessary to conduct
quality control testing. Manufacturer shall retain such records and samples for
the periods required by Applicable Laws. Upon Company’s request, Manufacturer
shall make available copies of such records and portions of the samples to
Company and, if directed by Company, to Collaboration Partner.  After such time
period, Manufacturer shall notify Company prior to destroying such records and
samples and, at Company’s request and expense, shall provide copies of such
records and any remaining samples to Company.  The Manufacturer shall not be
obliged to retain any samples thereafter and after due intimation to the
company, the Manufacturer shall destroy the remaining samples.

 

4.11        Complaints and Adverse Reaction.  Each party shall promptly advise
the other of any complaints, adverse reaction reports, safety issues or toxicity
issues relating to

 

--------------------------------------------------------------------------------


 

Product of which it becomes aware, which may be the result of, or have an effect
on, the manufacturing or packaging operations performed by Manufacturer. 
Company or Collaboration Partner shall be responsible for all reporting of such
information to Regulatory Authorities.

 

4.12        Labeling; Trademark.  Manufacturer shall affix labeling to the
Product as and if directed by Company.  Nothing in this Agreement gives
Manufacturer the right to use any trademark or trade name of Company or
Collaboration Partner except as specified in writing by Company or Collaboration
Partner.  Manufacturer shall not affix any label, stamp or other mark
identifying Manufacturer as the source of the Product except as instructed in
writing by Company or as may be required by Applicable Laws.

 

5.             Delivery and Acceptance.

 

5.1          Delivery.  Unless otherwise agreed by the parties in writing, all
shipments shall be shipped FCA (Incoterms 2000) the Facilities by air freight to
the destination specified by Company in the applicable purchase order.
Manufacturer shall make each shipment of the Product in the quantity, cartridge
size and on the shipment date specified for it on Company’s purchase order, via
the mode(s) of transportation and to the party and destination specified on such
purchase order. Manufacturer will package and ship the Product in accordance
with Manufacturer’s customary practices for pharmaceutical products, unless
otherwise specified by Company.  Manufacturer shall deliver Product ordered by
Company on the scheduled delivery dates set forth in the relevant purchase
orders, subject to the provisions of Section 2.3.  If Company is not ready to
accept shipment of Product on the date Manufacturer is prepared to ship Product,
then Manufacturer shall store Product in a manner consistent with customary
practices for pharmaceutical products and Company shall pay Manufacturer a
commercially reasonable storage fee.  Company and Manufacturer agree to
negotiate the amount of such storage fee in good faith.

 

5.2          Title. Title to all Exenatide shall at all times remain in
Company.  Title to all Materials other than Exenatide, work in progress to
produce Product, and all completed Product (except Exenatide contained therein)
shall remain with Manufacturer until delivery of such Product to carrier
designated by the Company.  Notwithstanding the foregoing, and regardless of
whether delivery of Product to Company has occurred under Section 5.1,
Manufacturer shall bear all risk of loss with respect to, and shall insure, all
Product until transfer by Manufacturer to a carrier for shipment as directed by
Company in the applicable purchase order.

 

5.3          Acceptance and Rejection.

 

(a)           Concurrent with the delivery of any Batch, Manufacturer shall
provide Company with all documentation required to be provided to Company under
the Quality Agreement, including, without limitation, a Certificate of Analysis
for such Batch.  Company may reject delivery of any Batch that does not conform
with the Product Requirements.  Any such notice of rejection shall be in writing
and shall indicate the reasons for such rejection.

 

(b)           In order to reject delivery of a Batch, Company must give written
notice to Manufacturer of Company’ rejection of any delivery within [***]
([***]) days after

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

receipt of such delivery.  If no such notice of rejection is received, Company
shall be deemed to have accepted such delivery of the Batch [***] ([***]) days
after delivery of the Batch, except in the case of Hidden Defects.  If Company
discovers in a Batch a Hidden Defect, such as a Contaminant, at any time after
acceptance of such Batch, Company shall notify Manufacturer within [***] ([***])
days of discovering such Hidden Defect and shall have the right to reject the
Batch under the procedures regarding rejection set forth in Section 5.3(c), (d)
and (e), as applicable.

 

(c)           After notice of rejection is given, Company shall cooperate with
Manufacturer in determining whether rejection is necessary or justified. 
Manufacturer shall notify Company as promptly as reasonably possible (and in any
event within [***] ([***]) days after notice of rejection from Company) if
Manufacturer does not agree that such rejection is justified.  If no such notice
from Manufacturer is received, Manufacturer shall be deemed to agree that such
rejection is justified. Should Company reject any Batch and Manufacturer agree
that such rejection is justified or if applicable, a third party determines such
rejection is justified pursuant to the provisions of Section 5.3(d),
Manufacturer shall reimburse Company for Company’s cost for (i) any Exenatide
used in such rejected Batch, at the rates set forth in and subject to the
maximum liability stated in Section 10.3; and (ii) amounts paid to Manufacturer
by Company pursuant to Section 3.2.  Compliance with the provisions of this
Section 5.3(c) and payment of the costs in Sections 5.3(d) and (e) shall be
Manufacturer’s sole liability to Company where Company rejects a Batch of and
either Manufacturer agrees, or a third party determines under Section 5.3(d),
that such rejection is justified, subject only to Section 10.4.

 

(d)           If Manufacturer in good faith disagrees with Company’s
determination that rejection of a Batch is justified, certain of the Product in
such Batch shall be submitted to a mutually acceptable third party laboratory or
expert. Such third party shall determine whether such Product meets the
Specifications, and the parties agree that such third party’s determination
shall be final and determinative. The party against whom the third party tester
rules shall bear all costs of the third party testing.  Whether or not
Manufacturer accepts Company’s basis for rejection, promptly on receipt of a
notice of rejection of a Batch, Manufacturer shall replace such rejected Batch,
at its cost, within [***] ([***]) days.  If the third party tester rules that
the Batch meets Specifications and the other warranties in Section 8, Company
shall purchase that Batch at the agreed-upon price, irrespective of whether
Manufacturer has already replaced it. All replacement Product shall be invoiced
as well and Company shall pay for such Product as otherwise provided under the
terms of this Agreement. If third party tester agrees that rejection was
justified then Manufacturer shall reimburse Company for (i) Company’s cost for
any Exenatide used in such rejected Batch, at the rates set forth in and subject
to the maximum liability stated in Section 10.3 and (ii) amounts paid by Company
pursuant to Section 3.2. Compliance with the provisions of this Section 5.3(d)
and payment of the costs in Section 5.3(e) shall be Manufacturer’s sole only
liability to Company where Company rejects a Batch of and either Manufacturer
agrees, or a third party determines under Section 5.3(d), that such rejection is
justified, subject only to Section 10.4. Manufacturer shall have no further
liability to the Company in respect of such Batch except to what is stated
herein.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

(e)           Company may not destroy any Batch until [***] ([***]) days after
rejection unless, prior to that date, Company receives written notification from
Manufacturer that Manufacturer does not agree that such rejection is justified
or that Manufacturer requests return of such rejected Batch.  Company shall
destroy such rejected Batch promptly at Manufacturer’s cost and provide
Manufacturer with certification of such destruction.  Company shall, upon
receipt of Manufacturer’s request for return, promptly return such Batch to
Manufacturer, at Manufacturer’s cost.

 

5.4          Recalls and Similar Actions

 

(a)           If there is a recall, withdrawal or field correction with respect
to, or any governmental seizure of, Product (“Recall Action”), which Recall
Action is considered by the Company or its Collaboration Partner to be due in
part to a failure of the Manufacturer to comply with its warranties stated in
Section 8.3 of this Agreement then Company or, in the case of a Recall Action in
an OUS Country, Collaboration Partner, will notify Manufacturer promptly of the
details regarding such Recall Action, including providing copies of all relevant
documentation concerning such Recall Action. Manufacturer will assist Company
and its Collaboration Partner in investigating any such Recall Action, if
Company or its Collaboration Partner so requests, and all regulatory contacts
that are made and all activities concerning such Recall Action will be initiated
and coordinated by Company or, in the case of a Recall Action in an OUS Country,
Collaboration Partner with Manufacturer’s involvement and assistance, as
reasonably requested by Company or its Collaboration Partner.

 

(b)           If any Recall Action occurs which is considered by the Company or
its Collaboration Partner to be due in part to a failure of the Manufacturer to
comply with its warranties stated in Section 8.3 of this Agreement and
Manufacturer agrees with said consideration then Manufacturer shall, to the
extent and only to the extent of its relative responsibility, bear the cost and
expense of any such Recall Action. Therefore, if both Manufacturer and Company
contribute to the cause of such a Recall Action, the cost and expense thereof
will be shared in proportion to each party’s contribution to the problem.

 

(c)           If any Recall Action occurs which is considered by the Company or
its Collaboration Partner to be due in part to a failure of the Manufacturer to
comply with its warranties stated in Section 8.3 of this Agreement and
Manufacturer disagrees with said consideration then the Parties shall refer to a
mutually acceptable third party expert. Such third party shall determine if
Manufacturer has complied with its warranties stated in Section 8.3. If such a
determination is made Manufacturer shall have no liability towards the cost and
expense of the Recall Action. If the third party determines Manufacturer has not
complied with its warranties stated in Section 8.3 Manufacturer shall, to the
extent and only to the extent of its relative responsibility, bear the cost and
expense of any such Recall Action.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

6.             Protection of Confidential Information.

 

6.1          Confidentiality.  During the Term and for a period of ten (10)
years thereafter, each party (the “Receiving Party”) agrees with respect to any
Confidential Information of the other party (the “Disclosing Party”):

 

(a)           To use such Confidential Information only for the purposes set
forth in this Agreement;

 

(b)           To receive, maintain and hold the Confidential Information in
confidence;

 

(c)           Not to disclose, or authorize or permit the disclosure of, any
Confidential Information to any third party without the prior written consent of
the Disclosing Party; and

 

(d)           Except as needed to fulfill its obligations hereunder, to return
any Confidential Information to the Disclosing Party at the request of the
Disclosing Party and to retain no copies or reproductions thereof.

 

6.2          Limitations.  The Receiving Party shall not be obligated to treat
as Confidential Information information that the Receiving Party can show by
competent written evidence:

 

(a)           was already known to the Receiving Party without any obligations
of confidentiality prior to receipt from the Disclosing Party;

 

(b)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party;

 

(c)           became generally available to the public or otherwise part of the
public domain after its disclosure, other than through any act or omission of
the Receiving Party in breach of any obligation of confidentiality;

 

(d)           was disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a third party who had no obligation not to
disclose such information to others; or

 

(e)           was independently discovered or developed by the Receiving Party
without the use of the Disclosing Party’s Confidential Information.

 

6.3          Authorized Disclosure.  Notwithstanding Section 6.1, the Receiving
Party may disclose Confidential Information, without violating the obligations
of this Agreement, to the extent the disclosure is required by Applicable Laws
or a valid order of a court or other governmental body having jurisdiction;
provided that the Receiving Party gives reasonable prior written notice to the
Disclosing Party of such required disclosure and makes a reasonable effort to
obtain, or to assist the Disclosing Party in obtaining, a protective order
preventing or limiting the disclosure and/or requiring that the Confidential
Information so disclosed be used only for

 

--------------------------------------------------------------------------------


 

the purposes for which the law or regulation requires, or for which the order
was issued.  Further, the Receiving Party may disclose Confidential Information
of the Disclosing Party solely to the extent (a) such disclosure is reasonably
necessary in advising investors and the investment community of the results of
the research, development or commercialization activities hereunder (subject to
the prior written consent of the Disclosing Party, which consent will not be
unreasonably withheld), or (b) such disclosure is made to Affiliates, employees,
consultants or agents (or, with respect to Company, to Collaboration Partner),
to other third parties in connection with due diligence by such Third Parties,
or to potential third party investors in confidential financing documents,
provided, in each case, that any such Affiliate, employee, consultant, agent or
third party is subject to confidentiality and non-use obligations with respect
to such information.

 

6.4          Use of Name/Publicity.  Neither party shall use the other party’s
name, nor shall Manufacturer use Collaboration Partner’s name, in connection
with any publication or promotion without the other party’s written consent, or,
as applicable to Manufacturer, Collaboration Partner’s written consent, except
as required by federal, state or local laws, rules and regulations. 
Manufacturer shall not disclose the specific content or terms of this Agreement
without the prior written consent of Company.

 

6.5          Collaboration Partner.  For purposes of this Agreement,
Confidential Information shall include all information confidential and/or
proprietary to Collaboration Partner that is provided to Manufacturer under this
Agreement and Manufacturer agrees to comply with the confidentiality obligations
under this Section 6 with respect to all of such information of Collaboration
Partner supplied hereunder.

 

7.             Intellectual Property Rights.

 

7.1          Company Inventions.  All right, title and interest in and to any
intellectual property rights in Exenatide and Product shall at all times be and
remain the sole and exclusive property of Company.  Company shall solely own,
and shall alone have the right to apply for patents, patent rights and
inventor’s certificates, on any invention, method, process, discovery or
know-how (whether or not patentable) which is conceived solely by Company, its
consultants or agents (other than Manufacturer) in the performance of this
Agreement (“Company Inventions”).

 

7.2          Manufacturer Inventions.  Manufacturer shall solely own, and shall
alone have the right to apply for patents, patent rights and inventor’s
certificates, on any invention, method, process, discovery or know-how (whether
or not patentable) which is conceived solely by Manufacturer, its consultants or
agents in the performance of this Agreement (“Manufacturer Inventions”). Joint
Inventions.  Any invention, method, process, discovery or know-how (whether or
not patentable)  not conceived solely by either Company and Manufacturer or
their respective consultants or agents during the performance of this Agreement
(“Joint Inventions”) shall be jointly owned by Company and Manufacturer.  The
law of joint ownership of patents of the United States shall apply to joint
ownership of any Joint Inventions inside and outside of the United States. 
Where appropriate, the Parties may engage outside counsel agreeable to both
Parties (the costs of which shall be borne equally by the Parties) to

 

--------------------------------------------------------------------------------


 

represent them jointly in the prosecution of patent applications and the
maintenance of patents with respect to Joint Inventions.

 

7.3          Prosecution.  Should either party not wish to file, prosecute,
maintain or issue a patent application or maintain a patent covering such
party’s interest in a Joint Invention, then such party (the “Granting Party”)
shall, at the other party’s election, grant to the other party (i) a perpetual,
irrevocable, exclusive (even as to the Granting Party and its Affiliates),
worldwide, fully paid-up royalty-free license under the Granting Party’s
interest in the Joint Invention, with the right to grant sublicenses, to
develop, make, have made, use, import, offer to sell, have sold and sell
products, and (ii) any necessary authority to file, prosecute, maintain and
issue such a patent application or maintain such a patent, all at the expense of
the party requesting that such filing be made or action be taken.

 

7.4          Assistance.  Upon request, Company and Manufacturer shall each
provide the other with reasonable assistance in obtaining patents and, if
necessary, enforcing patent rights in Manufacturer Inventions, Company
Inventions or Joint Inventions, as applicable.  To that end, each party agrees
to assist the other in executing, verifying and delivering such documents and
performing such acts as may be reasonably requested by the other party in
applying for, obtaining, perfecting, evidencing, sustaining or enforcing the
other party’s rights in Manufacturer Inventions, Company Inventions or Joint
Inventions, as applicable.  The party requesting such assistance shall reimburse
the assisting party for all reasonable out-of-pocket expenses incurred and
provide reasonable compensation for time spent in providing such assistance,
except in the case of any patent covered by a Joint Invention, in which case no
compensation shall be provided and all expenses shall be [***] by the Parties
(i.e., [***]% paid by Company and [***]% paid by Manufacturer).

 

7.5          Infringement.  Each party shall promptly notify the other of any
potential alleged or threatened infringement of patents claiming any Company
Invention, Manufacturer Invention or Joint Invention, or of any allegation by a
third party of which it becomes aware that the activity of Company or
Manufacturer pursuant to this Agreement infringes a third party’s patent rights.

 

7.6          Manufacturing Process License.  Manufacturer hereby grants Company
a perpetual, irrevocable, exclusive, worldwide, royalty-free, fully paid-up
license, with the right to sublicense, to all of Manufacturer’s rights in and to
the Manufacturing Process, including any Manufacturer Inventions, to use, make,
have made, import, offer to sell, have sold and sell Product or any other
product containing Exenatide; provided however, if Company or any sublicense of
Company or any successor business or assignee wishes Manufacturer to assist in
the transfer of the Manufacturing Process to another manufacturer, Manufacturer
shall have the right to charge a commercially reasonable fee based on FTE rates
for providing training and other assistance requested by such party in
connection with such technology transfer.

 

8.             Representations and Warranties.

 

8.1          No Inconsistent Obligations.  Each party represents and warrants
that the terms of the Agreement are not inconsistent with its other contractual
arrangements or obligations.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

8.2          Due Authorization.  Each party represents and warrants that (a) it
has full power and authority to enter into this Agreement, (b) this Agreement
has been duly authorized by it, and (c) this Agreement is binding upon it.

 

8.3          Product Warranties.  Manufacturer represents and warrants that
Product delivered hereunder will:

 

(a)           be manufactured by Manufacturer in accordance with cGMPs and
relevant Regulatory Approvals;

 

(b)           conform to the Specifications at the time of delivery;

 

(c)           not contain any Contaminant or be adulterated within the meaning
of the FDCA or any other Applicable Law in which the definitions of adulteration
are substantially the same as those contained in the FDCA, as such laws are
constituted and effective at the time of delivery;

 

(d)           not be an article which may not, under the provisions of
Sections 404, 505 of 512 of the FDCA, be introduced into interstate commerce;
and

 

(e)           be free and clear of any lien or encumbrance.

 

Company’s remedies and Manufacturer’s liability with respect to the warranties
set forth in this Section 8.3 are set forth in Section 5.3(d) above.

 

8.4          The Company represents, warrants and agrees that:

 

a)             The manufacture of Product as contemplated herein, will not, to
the Company’s knowledge, infringe any existing patents or any other proprietary
rights of third parties, and as of the date hereof Company has not received any
notice of any claimed infringement (including without limitation patent
infringement) in connection with the Product.

 

b)            The Company, to the Company’s knowledge, and its employees have
never been debarred or convicted of a crime for which a person can be debarred,
under subsection (a) or (b) of 21 U.S.C. § 335a, as amended, and Company agrees
that it does not now and does not intend in the future to use in any capacity
the services of any person debarred under subsection (a) or (b) of 21 U.S.C.
§335a, as amended.  If, during the term of this Agreement, Company or any other
person performing under this Agreement becomes debarred or disqualified, or
receives notice of an action or threat of an action with respect to debarment or
disqualification, Company shall promptly notify Manufacturer.

 

8.5          No Debarred or Disqualified Persons. Manufacturer represents and
warrants that it is not currently and it shall not employ, contract with, or
retain any person directly or indirectly to perform any services under this
Agreement if such a person (a) is under investigation by the FDA for debarment
or is presently debarred by the FDA pursuant to 21 U.S.C. § 335a or its
successor provisions or any regulations promulgated thereunder, (b) has a

 

--------------------------------------------------------------------------------


 

disqualification hearing pending or has been disqualified by the FDA pursuant to
21 CFR § 312.70 or its successor provisions or (c) is subject to similar
investigation or disqualification pursuant to any other relevant regulatory
authority.  In addition, Manufacturer represents and warrants that it has not
engaged in any conduct or activity which could lead to any of the
above-mentioned disqualification or debarment actions.  If, during the Term,
Manufacturer or any person employed or retained by it to perform any services
under this Agreement (i) comes under investigation by the FDA for a debarment
action or disqualification, (ii) is debarred or disqualified, or (iii) engages
in any conduct or activity that could lead to any of the above-mentioned
disqualification or debarment actions, Manufacturer shall immediately notify
Company of same.

 

8.6          Disclaimer.  Except as set forth above, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND
EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF TITLE, NON-INFRINGMENT,
MERCHANTIBILITY, AND FITNESS FOR A PARTICULAR PURPOSE.

 

8.7          Limitation of Liability.  NEITHER PARTY SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER. 
This Section 8.6 shall not be construed to limit either party’s indemnification
obligations under Section 10 or to limit remedies available for breach of
confidentiality and non-use obligations or for infringement or misappropriation
of intellectual property rights.

 

9.             Term and Termination.

 

9.1          Term.  The term of this Agreement shall commence on the Effective
Date and, unless terminated earlier as provided herein, shall continue until the
expiration of the Fifth Period, subject to renewal by mutual written agreement
of the parties (the “Term”).

 

9.2          Termination by Either Party.  A party may terminate this Agreement:

 

(a)           for material breach of this Agreement by the other party upon
sixty (60) days’ written notice specifying the nature of the breach, if such
breach has not been cured within such sixty (60) day period; provided, this
Agreement may be terminated immediately if the breach is incapable of remedy or
has not been corrected by the breaching party within sixty (60) days after
written notice; or

 

(b)           effective by giving written notice to the other party, if the
other party makes a general assignment for the benefit of creditors, files an
insolvency petition in bankruptcy, petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets, commences under the laws of
any jurisdiction any proceeding involving its insolvency, bankruptcy,
reorganization (other than a reorganization without insolvency), dissolution,
liquidation or any other similar proceeding for the release of financially
distressed debtors or becomes a party to any proceeding

 

--------------------------------------------------------------------------------


 

or action of the type described above and such proceeding or action remains
undismissed or unstayed for a period of more than sixty (60) days.

 

9.3          Termination by Company. Company may terminate this Agreement

 

(a)           at any time after the expiration of the Fifth Period upon one (1)
year’s prior written notice to Manufacturer;

 

(b)           at any time prior to the Approval Date in the event that Company
makes a good faith determination that it will not continue with the
commercialization of Product, upon at least sixty (60) days prior written notice
to Manufacturer, and such termination shall be effective at the end of such
sixty (60) day period; provided that Company shall remain obligated to pay for
Product ordered under any purchase orders issued by Company to Manufacturer
prior to such effective termination date.

 

(c) immediately upon written notice to Manufacturer if Manufacturer (i)  has its
manufacturing authorizations for the Product suspended or withheld (ii) in the
case of a PAI, fails to pass an inspection by a Regulatory Authority (iii) in
the case of a regulatory inspection by a Regulatory Authority fails to pass an
inspection and has not taken, within one hundred (100) Business Days, such
action as is necessary to correct the items cited by the Regulatory Authority.

 

9.4          Automatic Termination. In the event Company notifies Manufacturer
that it has terminated development of Exenatide following the receipt by Company
of notice of final rejection by the FDA for marketing authorization for
commercial sale and distribution of Product in the United States, then this
Agreement shall automatically terminate.

 

9.5          Survival Upon Termination.  Expiration or termination of this
Agreement will not relieve the parties of any obligation accruing prior to such
expiration or termination.  Sections 1, 4.7, 4.9, 6, 7, 8.3, 8.5, 8.6, 9.5, 9.6,
9.7, 10, 11 and 12 will survive termination of this Agreement.

 

9.6          Remedies.  In the event of any breach of any provision of this
Agreement, in addition to the termination rights set forth herein, each party
shall have all other rights and remedies at law or equity to enforce this
Agreement.

 

10.          Indemnification.

 

10.1                        By Company.  Company agrees to indemnify, defend and
hold harmless Manufacturer and its Affiliates and their respective officers,
employees and agents (“Manufacturer Indemnitees”) from any loss, expense
(including reasonable legal counsel fees and expenses), cost, liability or
damages (“Losses”) incurred by any Manufacturer Indemnitee as a result of any
claim, demand, action or other proceeding by any third party (“Claim”) arising
out of or related to (a) Company’s breach of any representation or warranty made
by Company in this Agreement or (b) the handling, possession, storage or use of
Product by or on behalf of Company following delivery by Manufacturer to
Company, except to the extent Manufacturer is obligated to indemnify Company
with respect to such Losses under Section 10.2 or the Losses

 

--------------------------------------------------------------------------------


 

are based on the negligence or willful misconduct of any Manufacturer
Indemnitee.  Manufacturer Indemnitees shall promptly and in any event within
thirty (30) days notify Company of any known Claim which is the subject of
Losses.  Manufacturer Indemnitees shall fully cooperate with Company in the
defense or settlement of any claim of Losses under this Section 10.1; provided,
however, that no Manufacturer Indemnitee shall be required to admit fault or
responsibility in connection with any settlement.  Manufacturer Indemnitee shall
have the right to select and to obtain representation by separate legal counsel
at its own expense.

 

10.2        By Manufacturer.  Manufacturer shall indemnify and hold harmless
Company and Collaboration Partner and their respective Affiliates and their
respective officers, employees and agents (“Company Indemnitees”) from and
against any and all Losses to which any Company Indemnitee may become subject as
a result of any Claim arising out of or related to (a) Manufacturer’s breach of
any representation or warranty made by Manufacturer in this Agreement or (b) the
handling, possession, storage or use of Exenatide or Product by or on behalf of
Manufacturer prior to delivery of Product by Manufacturer to Company, except to
the extent Company is obligated to indemnify Manufacturer with respect to such
Losses under Section 10.1 or the Losses are based on the negligence or willful
misconduct of any Company Indemnitee.  Company Indemnitee shall promptly and in
any event within thirty (30) days notify Manufacturer of any known Claim which
is the subject of Losses.  Company Indemnitees shall fully cooperate with
Manufacturer in the defense or settlement of any claim of Losses under this
Section 10.2; provided, however, that no Company Indemnitee shall be required to
admit fault or responsibility in connection with any settlement.  Company
Indemnitee shall have the right to select and to obtain representation by
separate legal counsel at Company’s own expense.

 

10.3        Loss of Exenatide.  If any Exenatide is destroyed, damaged or lost
while in Manufacturer’s custody, control or storage, Manufacturer’s liabilities
shall be determined at a rate of [***] US dollars ($[***]) per gramme of
Exenatide and limited to a maximum of [***] US dollars ($[***]) for each
individual incidence of loss.  For the avoidance of doubt Manufacturer shall not
be liable for loss of Exenatide if peptide content has deteriorated and
Manufacturer has complied fully with the storage requirements for Exenatide as
specified by Company.

 

10.4        Restriction on Limitation of Liability.  Nothing in this Agreement
shall limit a party’s liability in respect of death or personal injury caused by
the negligence of that party or its liability in respect of fraudulent
misrepresentation.

 

11.          Dispute Resolution

 

11.1                        Discussions Between the Parties.  If any claim,
dispute, or controversy of whatever nature arising out of or relating to this
Agreement, including, without limitation, any action or claim based on tort,
contract, or statute (including any claims of breach or violation of statutory
or common law protections from discrimination, harassment and hostile working
environment), or concerning the interpretation, effect, termination, validity,
performance and/or breach of this Agreement (“Disputed Claim”), arises between
the parties and the parties cannot resolve the dispute within thirty (30) days
of a written request by either party to the other party, the parties agree to
hold a meeting, attended by the an executive officer or their equivalent of
Company and Manufacturer, to attempt in good faith to negotiate a resolution of
the dispute prior

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

to pursuing other available remedies.  If, within sixty (60) days after such
written request, the parties have not succeeded in negotiating a resolution of
the dispute, such dispute shall be resolved by final and binding arbitration in
accordance with Section 11.2.

 

11.2        Arbitration.

 

(a)           Arbitration of Disputed Claims between the parties under this
Section 11.2 shall be conducted in accordance the Rules of the International
Chamber of Commerce, Court of Arbitration, Paris (the “ICC”), except to the
extent the provisions of this Section 11.2 conflict with such Rules, in which
case the provisions of this Section 11.2 shall prevail. .

 

(b)           The arbitration shall be conducted by three (3) arbitrators who
shall be knowledgeable in the subject matter which is at issue in the dispute
has no current or past affiliation with either party or their respective
Affiliates.  Each party shall select one of the arbitrators within thirty (30)
days after notice of arbitration under this Section 11.2, and the third
arbitrator, who shall act as the Chair of the arbitration, shall be appointed by
the ICC.

 

(c)           The arbitrators shall determine what discovery will be permitted,
consistent with the goal of limiting the cost and time that the parties must
expend for discovery; provided that the arbitrators shall permit such discovery
as the arbitrators deem necessary to permit an equitable resolution of the
dispute.  The arbitrators shall have sole discretion with regard to the
admissibility of any evidence.

 

(d)           No later than ninety (90) days after the arbitrators are selected
(or such other period of time as agreed to by the parties in writing), the
arbitrators will hold the arbitration hearing to resolve each of the issues
identified by the parties.  The arbitrators may conduct additional arbitration
hearings if the arbitrators deem appropriate; provided that all arbitration
hearings will be completed by no later than one hundred twenty (120) days after
the arbitrators are selected (or such other period of time as agreed to by the
parties in writing).  Each party will have the right to be represented by
counsel at any such arbitration hearing.  The arbitration hearings shall be held
in London, England.  Collaboration Partner and its counsel shall have the right
to be present at all arbitration hearings and review all documents related to or
produced as part of the arbitration.

 

(e)           The arbitration will be confidential and the arbitrators will
issue appropriate protective orders to safeguard each party’s Confidential
Information and, to the extent necessary, Collaboration Partner’s Confidential
Information.  Except as required by law, no party will make (or instruct the
arbitrators to make) any public announcement with respect to the proceedings or
decision of the arbitrators without the prior written consent of the other
party.  The existence of any Disputed Claim, and the award of the arbitrators,
will be kept in confidence by the parties and the arbitrators, except as
required in connection with the enforcement of such award or as otherwise
required by applicable law.

 

(f)            The arbitrators shall, within thirty (30) days after the
conclusion of the arbitration hearings, issue a written award and statement of
decision describing the essential findings and conclusions on which the award is
based, including the calculation of any damages

 

--------------------------------------------------------------------------------


 

awarded.  The arbitrators shall be authorized to award compensatory damages, but
shall NOT be authorized to (i) award non-economic damages, such as for emotional
distress, pain and suffering or loss of consortium, (ii) award punitive damages,
or (iii) reform, modify or materially change this Agreement or any other
agreements contemplated hereunder; provided, however, that the damage
limitations described in subsections (i) and (ii) of this sentence will not
apply if such damages are statutorily imposed.  The arbitrators also shall be
authorized to grant any temporary, preliminary or permanent equitable remedy or
relief they deem just and equitable and within the scope of this Agreement,
including, without limitation, an injunction or order for specific performance. 
The decision of the arbitrators shall be final and binding upon the parties. 
Judgment on the award rendered by the arbitrators may be entered in any court
having competent jurisdiction thereof.  Nothing herein shall limit or restrict a
party’s ability to seek injunctive or other equitable relief in the event of a
breach or anticipated breach of Section 6.

 

(g)           Each party has the right before or during the arbitration to seek
and obtain from the appropriate court provisional remedies, such as attachment,
preliminary injunction or replevin, to avoid irreparable harm, maintain the
status quo, or preserve the subject matter of the arbitration.  This
Section 11.2 shall not apply to any dispute, controversy or claim that concerns
(i) the validity or infringement of a patent, trademark or copyright; or (ii)
any antitrust, anti-monopoly or competition law or regulation, whether or not
statutory.

 

11.3        Costs and Awards.  Each party shall bear its own attorneys’ fees,
costs, and disbursements arising out of the arbitration, and shall pay an equal
share of the fees and costs of the arbitrators; provided, however, that the
arbitrators shall be authorized to determine whether a party is the prevailing
party, and if so, to award to that prevailing party reimbursement for its
reasonable attorneys’ fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges, travel expenses, etc.),
and/or the fees and costs of the arbitrator.  Absent the filing of an
application to correct or vacate the arbitration award under California Code of
Civil Procedure Sections 1285 through 1288.8, each party shall fully perform and
satisfy the arbitration award within fifteen (15) days of the service of the
award.

 

11.4        Waiver and Acknowledgment.  By agreeing to this binding arbitration
provision, the parties understand that they are waiving certain rights and
protections which may otherwise be available if a Disputed Claim between the
parties were determined by litigation in court, including, without limitation,
the right to seek or obtain certain types of damages precluded by this
provision, the right to a jury trial, certain rights of appeal, and a right to
invoke formal rules of procedure and evidence.

 

12.          Miscellaneous.

 

12.1                        No Implied Licenses.  No right or license is granted
under this Agreement by either party to the other, either expressly or by
implication, except those specifically set forth herein.

 

12.2                        Non-Solicitation

 

(a)           Manufacturer shall not, during the Term, employ or engage or offer
to employ or engage any person who during the [***] ([***]) months prior to the

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

commencement of such employment or engagement was employed by Company or
Collaboration Partner.

 

(b)           Company shall not, during the Term, employ or engage or offer to
employ or engage any person who during the [***] ([***]) months prior to the
commencement of such employment or engagement was employed by Manufacturer as a
[***], [***] (Grade [***] or higher) [***] employee or a [***] employee.

 

(c)           Notwithstanding the foregoing, nothing in this Agreement shall
prohibit (i) the general advertisement of employment positions by a party in any
trade publication or other publication of general circulation, (ii) the
employment of any current employee of Company by Manufacturer if such person
initiates contact with Manufacturer without any prior solicitation by
Manufacturer or on Manufacturer’s behalf, other than as permitted in clause (i)
hereof, or (iii) the employment of any current employee of Manufacturer by
Company if such person initiates contact with Company without any prior
solicitation by Company or on Company’s behalf, other than as permitted in
clause (i) hereof.

 

12.3        Independent Contractor Relationship.  Manufacturer’s relationship
with Company will be that of an independent contractor and nothing in this
Agreement should be construed to create a partnership, joint venture, or
employer-employee relationship.  Manufacturer is not an agent of Company and is
not authorized to make any representation, contract, or commitment on behalf of
the Company.  Manufacturer will be solely responsible for all tax returns and
payments required to be filed with or made to any federal, state or local tax
authority with respect to Manufacturer’s performance of services and receipt of
fees under this Agreement.  Manufacturer agrees to accept exclusive liability
for complying with all applicable state and federal laws governing self-employed
individuals, including obligations such as payment of taxes, social security,
disability and other contributions based on fees paid to Manufacturer, its
agents or employees under this Agreement.  Manufacturer hereby agrees to
indemnify and defend Company against any and all such taxes or contributions,
including penalties and interest.

 

12.4        Entire Agreement; Amendment.  This Agreement, together with all
exhibits attached hereto and hereby incorporated herein, constitutes the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes all prior understandings and agreements relating to
its subject matter.  This Agreement may not be changed, modified, amended or
supplemented except by a written instrument signed by both parties.

 

12.5        Severability.  If any provision of this Agreement should be held
invalid or unenforceable, the remaining provisions shall be unaffected and shall
remain in full force and effect, to the extent consistent with the intent of the
parties as evidenced by this Agreement as a whole.

 

12.6        Assignment; Delegation.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the parties hereto;
provided, however, that neither Company nor Manufacturer shall transfer or
assign this Agreement without the prior written consent of the other party. 
However, Company may assign this Agreement and its rights

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

and obligations hereunder without such consent to Collaboration Partner or in
connection with the transfer or sale of all or substantially all of its assets
relating to Exenatide or in the event of Company’s merger or consolidation or
change in control of similar transaction.  Manufacturer may not subcontract or
otherwise delegate its obligations under this Agreement without Company’ prior
written consent.

 

12.7        Governing Law.  This Agreement shall be governed by the laws of the
State of Delaware, excluding its conflict of laws principles.

 

12.8        Headings.  Section headings are for convenience of reference only
and shall not be considered in the interpretation of this Agreement.

 

12.9        Days.  Unless otherwise specified herein, references to a number of
days shall reference calendar days.

 

12.10      Force Majeure.  Neither party to this Agreement shall be deemed to be
in breach of this Agreement or otherwise liable to the other party in any manner
whatsoever for any failure or delay in performing its obligations under this
Agreement due to Force Majeure (as defined herein).  If a party’s performance of
its obligations under this Agreement is affected by Force Majeure, then it shall
give written notice to the other party, specifying the nature and extent of the
Force Majeure, within seven (7) days of becoming aware of the Force Majeure and
will at all times use all reasonable endeavors to mitigate the severity of the
Force Majeure.  If the Force Majeure in question prevails for a continuous
period in excess of ninety (90) days after the date on which the Force Majeure
begins, the party not in default is then entitled to give notice in writing to
the defaulting party to terminate this Agreement.  The notice to terminate must
specify the termination date, which must not be less than ten (10) days after
the date on which the notice to terminate is given.  Once a notice to terminate
has been validly given, this Agreement will terminate on the termination date
set out in the notice and neither party shall be liable for any claims, damages
or penalties for such failure or delay.  For the purposes herein, “Force
Majeure” means, in relation to either party, acts of God, acts of war or
national emergency, riots, civil commotion, terrorism, fire, explosion, public
utilities failure, or flood.

 

12.11      Notices.  Any notices required or permitted hereunder shall be given
to the appropriate party at the address specified below or at such other address
as the party shall specify in writing.

 

If to Company:

 

Amylin Pharmaceuticals, Inc.

 

 

9360 Towne Centre Drive, Suite 110

 

 

San Diego, CA 92121

 

 

Attn: Senior Director, Manufacturing

 

 

Fax: (858) 558-0257

 

 

 

 

 

With a copy sent to the attention of General Counsel at the

 

 

same address as above, Fax: (858) 552-1936

 

--------------------------------------------------------------------------------


 

If to Manufacturer:

 

CP Pharmaceuticals, Ltd.

 

 

Ash Road North

 

 

Wrexham Industrial Estate

 

 

Wrexham LL13 9UF

 

 

United Kingdom

 

 

Attn:  Company Secretary

 

 

Fax:  0044 1978 661676

 

All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt or, in the case of a facsimile, as evidenced by
the confirmation of transmission, or, in the case of an email, as evidenced by a
reply email.

 

12.12      Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

12.13      Non-Waiver.  No failure or delay of one of the parties to insist upon
strict performance of any of its rights or powers under this Agreement shall
operate as a waiver thereof, nor shall any other single or partial exercise of
such right or power preclude any other further exercise of any rights or
remedies provided by law.

 

12.14      Export.  Manufacturer agrees not to export, directly or indirectly,
any U.S. source technical data acquired from Company or any products utilizing
such data to countries outside the United States, which export may be in
violation of the United States’ export laws or regulations.

 

12.15      Product Liability Insurance. Manufacturer will take out product
liability insurance to the extent Company so advises in writing.  Company will
in turn reimburse Manufacturer for such insurance premiums within 30 days of the
receipt of the invoice for same.  Any product liability claim beyond such amount
will be solely on account of Company.

 

12.16      Cooperation with Collaboration Partner. Manufacturer acknowledges
that Amylin’s Collaboration Partner will make all sales of Product outside the
U.S. and will serve as the regulatory lead in all jurisdictions outside the
United States. Manufacturer agrees to cooperate with Collaboration Partner in
all matters relating to supply for and regulatory compliance in jurisdictions
outside the U.S., and to permit Collaboration Partner access to all facilities,
records and information that Collaboration Partner may reasonably request in
connection therewith.  Lilly shall be deemed a beneficiary of this Agreement,
shall have the right to cure any breach of this Agreement by Amylin, and with
the consent of Amylin, which such consent shall not be unreasonably withheld,
may institute legal action to enforce the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this SUPPLY AGREEMENT on
the Effective Date.

 

AMYLIN PHARMACEUTICALS, INC.

CP PHARMACEUTICALS, LTD.

 

 

By:

/s/ Gregg Stetsko

 

By:

/s/ Lalit Kumar

 

 

 

Printed Name:

Gregg Stetsko

 

Printed Name:

Lalit Kumar

 

 

 

Title:

Vice President, Operations

 

Title:

Director

 

 

 

[SIGNATURE PAGE TO SUPPLY AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Pricing

 

Exenatide low-dose1.2 ml cartridge

[***] per naked cartridge bulk packed in Correx trays

 

 

Exenatide demonstration (Placebo) 1.2 ml cartridge

[***] per naked cartridge bulk packed in Correx trays

 

 

Exenatide high-dose 2.4 ml cartridge

[***] per naked cartridge bulk packed in Correx trays

 

Analytical and microbiological testing and packaging are inclusive in the prices
set forth above.

 

Any additional services, such as assistance with regulatory submissions,
provision of documentation copies, non-routine quality control testing and
component approval, will be charged at a rate of [***] per man-hour.  These
services and document copies are in addition to those required to be supplied by
the Manufacturer under this Agreement.  All services and copies, and the charges
for them, must be agreed in advance by Amylin.

 

All prices shall increase on [***] of each [***] following the Approval Date by
the lesser of (a) the most recently reported [***] or (b) [***] percent
([***]%).

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

Exhibit “B”

 

 Purchase Specification for Exenatide Injection in Cartridges

 

Description:       [***] mg/mL peptide, [***]% (w/v) [***], [***]% (w/v) [***]
in [***] mM [***] [***] in 1.2, 2.4, or 3.0 mL cartridges with [***] and [***].

 

ATTRIBUTE

 

SPECIFICATION

 

METHOD(1)

[***]

 

[***]

 

[***] or [***]

[***]

 

[***] to [***]

 

[***]

[***]

 

NMT [***] counts/container NLT [***] mm
NMT [***] counts/container NLT [***] mm

 

[***]

[***]

 

[***] to [***] [***]/kg

 

[***]

[***]

 

[***] ± [***] Da

 

[***]

[***]
[***]
[***]

 

[***]
[***]% to [***]%
[***]% to [***]% of [***]

 

[***]

[***]
Total [***]
Individual [***]
[***]AC2993
[***]AC2993

 

NLT [***]%
NMT [***]%

NMT [***]%
NMT [***]%

 

[***]

[***]

 

[***]% to [***]% of [***]

 

[***] or [***]

[***]

 

LT [***] EU/mL

 

[***] or [***]

[***]

 

[***] ([***])

 

[***] or [***]

[***]
[***]

 

NMT [***]
NMT [***]

 

[***] or [***]

[***]

 

NLT [***]

 

[***],
[***] or
[***]

 

--------------------------------------------------------------------------------

1.               [***] ([***]) are used for [***] and [***], except [***] A, B,
C and D are used for [***] or [***], and may be used in [***].

2.             [***] are, for [***], [***]; for [***], [***]; for [***], [***];
and for [***], [***].

 

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------